UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1910



ERNEST A. LARCH,

                                            Plaintiff - Appellant,

          versus


GEORGE GINTOLI; RUSSEL HUGES; BRENDA
YOUNG-RICE; SOUTH CAROLINA DEPARTMENT OF
MENTAL HEALTH,

                                           Defendants - Appellees.


                            No. 04-1911



PAUL NEWMAN ALLEN,

                                            Plaintiff - Appellant,

          versus


GEORGE GINTOLI; RUSSEL HUGES; BRENDA
YOUNG-RICE; SOUTH CAROLINA DEPARTMENT OF
MENTAL HEALTH,

                                           Defendants - Appellees.


                            No. 04-1912



BENNY BARFIELD,

                                            Plaintiff - Appellant,
          versus


GEORGE GINTOLI; RUSSEL HUGES; BRENDA
YOUNG-RICE; SOUTH CAROLINA DEPARTMENT OF
MENTAL HEALTH,

                                           Defendants - Appellees.


                           No. 04-1913



ALVIN R. WILSON,

                                            Plaintiff - Appellant,

          versus


GEORGE GINTOLI; RUSSEL HUGES; BRENDA
YOUNG-RICE; SOUTH CAROLINA DEPARTMENT OF
MENTAL HEALTH,

                                           Defendants - Appellees.


                           No. 04-1914



JAMES HUGHES,

                                            Plaintiff - Appellant,

          versus


GEORGE GINTOLI; RUSSEL HUGES; BRENDA
YOUNG-RICE; SOUTH CAROLINA DEPARTMENT OF
MENTAL HEALTH,

                                           Defendants - Appellees.




                              - 2 -
                           No. 04-1915



RUFUS L. BELDING,

                                            Plaintiff - Appellant,

          versus


GEORGE GINTOLI; RUSSEL HUGES; BRENDA
YOUNG-RICE; SOUTH CAROLINA DEPARTMENT OF
MENTAL HEALTH,

                                           Defendants - Appellees.


                           No. 04-1916



JAMES ROBERT BENNINGTON,

                                            Plaintiff - Appellant,

          versus


GEORGE GINTOLI; RUSSEL HUGES; BRENDA
YOUNG-RICE; SOUTH CAROLINA DEPARTMENT OF
MENTAL HEALTH,

                                           Defendants - Appellees.


                           No. 04-1917



JOHN F. KENNEDY,

                                            Plaintiff - Appellant,

          versus


                              - 3 -
GEORGE GINTOLI; RUSSEL HUGES; BRENDA
YOUNG-RICE; SOUTH CAROLINA DEPARTMENT OF
MENTAL HEALTH,

                                              Defendants - Appellees.


                            No. 04-1918



JIMMY WORTHAM,

                                               Plaintiff - Appellant,

          versus


GEORGE GINTOLI; RUSSEL HUGES; BRENDA
YOUNG-RICE; SOUTH CAROLINA DEPARTMENT OF
MENTAL HEALTH,

                                              Defendants - Appellees.


Appeals from the United States District Court for the District of
South Carolina, at Anderson. Bruce H. Hendricks, Magistrate Judge.
(CA-04-1962-22BI-8; CA-04-1957-22BI-8; CA-04-1958-22BI-8; CA-04-
1959-22BI-8; CA-04-1961-22BI-8; CA-04-1955-22BI-8; CA-04-1956-22BI-
8; CA-04-1776-22BI-8; CA-04-1964-22BI-8)


Submitted:   September 9, 2004           Decided:   September 14, 2004


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ernest A. Larch, Paul Newman Allen, Benny Barfield, Alvin R.
Wilson, James Hughes, Rufus L. Belding, James Robert Bennington,
John F. Kennedy, Jimmy Wortham, Appellants Pro Se.




                                 - 4 -
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 5 -
PER CURIAM:

          In these consolidated appeals, Ernest A. Larch, Paul

Newman Allen, Benny Barfield, Alvin R. Wilson, James Hughes, Rufus

L. Belding, James Robert Bennington, John F. Kennedy, and Jimmy

Wortham appeal a district court order denying their motions to join

as plaintiffs in another lawsuit.    We dismiss all the appeals for

lack of jurisdiction because the order is interlocutory and not

appealable.   This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).        The

order   appealed   here   is   neither   final   nor   an   appealable

interlocutory or collateral order.

          We therefore dismiss the appeals as interlocutory.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                             DISMISSED




                                - 6 -